Case 18-12963-KHK         Doc 19     Filed 10/29/18 Entered 10/29/18 09:34:29             Desc Main
                                     Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

IN RE:                               )                 CHAPTER 13
                                     )
PAMELA ROBERTSON                     )                 CASE NO. 18-12963-KHK
                                     )
                  Debtor.            )
____________________________________ )

                     OBJECTION TO CONFIRMATION OF PLAN,
                 NOTICE OF OBJECTION TO CONFIRMATION OF PLAN

         COMES NOW Partners for Payment Relief DE II, LLC ("Creditor"), a secured creditor

in the above-captioned case and, by and through counsel, and objects to confirmation of the

Debtor’s plan, and as grounds therefore states as follows:

         1. Creditor filed a “total debt” claim secured by a deed of trust on real property of the

            debtor’s estate at 8205 Crossbrook Court, Unit 201; Lorton, VA. 22079 (the

            “Property”), in the principal amount of $50,684.49, consisting of $25,227.30,

            principal, $24,162.15 interest, and $1295.04 fees and costs; Creditor asserts a pre-

            petition arrearage of $28,527.36, comprised of $27,232.32 principal and interest, and

            $1295.04, fees and costs. Claim 2-1.

         2. The debtor’s plan fails to provide for treatment of Creditor’s claim.

         3. The plan as proposed will provide a total of $24,600 to be paid. It appears that the

            first priority lien upon the Property is in favor of Ocwen Loan Servicing, which has

            filed a proof of claim in the total of $132,346.56. The Debtor asserts she owes

            condominium fees to Gunston Corner Condominium Association in the sum of

            $14,407.79, which upon information and belief, would not have priority over

            Creditor’s consensual second priority Deed of trust. Debtor’s Schedule A/B shows the
Case 18-12963-KHK         Doc 19     Filed 10/29/18 Entered 10/29/18 09:34:29                 Desc Main
                                     Document     Page 2 of 3


            value of the Property to be $222,088. Therefore, there appears to be adequate equity

            in the Property to require payment in full of Creditor’s claim over the course of the

            case.

       4. The loan in favor of Creditor is secured by the Debtor’s principle residence, and therefore

            Section 1322(b)(2) forbids modification of Creditor’s rights. The Plan does not provide

            to cure Creditor’s claim. Any failure to propose to treat Creditor’ claim is in violation of

            Section 1322(b)(2) and (5).

       WHEREFORE, Partners for Payment Relief DE II, LLC respectfully requests the Court as

follows:

           a. That confirmation of the Chapter 13 Plan be denied; or in the alternative;

           b. That the Debtor’s plan be amended to adequately provide for Creditor’s claim;

           c. That Creditor be awarded reasonable attorney’s fees incurred in the filing of this

              Objection; and

           d. For such other and further relief as the court deems proper.

Date: October 29, 2018

                                                                 McMichael Taylor Gray, LLC
                                                                 /s/ Angela N. Watson__
                                                                 Angela N. Watson
                                                                 Virginia Bar No. 72029
                                                                 3550 Engineering Dr.
                                                                 Suite 260
                                                                 Peachtree Corners, GA. 30092
                                                                 awatson@mtglaw.com

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
Regular U.S. Mail and/or Electronic Mail to the parties listed on the attached service list, this
October 29, 2018.

SERVICE LIST
Case 18-12963-KHK      Doc 19     Filed 10/29/18 Entered 10/29/18 09:34:29   Desc Main
                                  Document     Page 3 of 3



Pamela Robertson
8205 Crossbrook Court, Unit 201
Lorton, VA 22079

Nathan A. Fisher
Fisher-Sandler, LLC
3977 Chain Bridge Road, #2
Fairfax, VA 22030

Thomas P. Gorman
Chapter 13 Trustee
300 N. Washington St., Ste. 400
Alexandria, VA 22314
                                                      McMichael Taylor Gray, LLC
                                                      /s/ Angela N Watson__
                                                      Angela N. Watson
                                                      Virginia Bar No. 72029
                                                      3550 Engineering Dr.
                                                      Suite 260
                                                      Peachtree Corners, GA. 30092
                                                      404-474-7149
                                                      awatson@mtglaw.com
